F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JAN 10 2003
                          FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 JOHNNY LYNN STEIN, aka Johnny
 Stein,

              Petitioner - Appellant,
                                                        No. 02-1390
 v.                                                  D.C. No. 02-Z-1238
                                                       (D. Colorado)
 E. J. GALLEGOS, Warden,

              Respondent - Appellee.


                          ORDER AND JUDGMENT            *




Before KELLY, BRISCOE, and MURPHY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       The petitioner appeals the dismissal by the United States District Court for

the District of Colorado of his petition for writ of habeas corpus filed pursuant to

28 U.S.C. § 2241. We affirm.

       In the petition filed in the district court, the petitioner challenged    the

legality of his conviction, following the entry of a guilty plea, for using and

carrying a firearm during a drug trafficking offense entered by the United States

District Court for the Northern District of Texas. He argued that his conviction is

invalid under Bailey v. United States, 516 U.S. 137 (1995).

       Normally, “‘[a] petition under 28 U.S.C. § 2241 attacks the execution of a

sentence rather than its validity and must be filed in the district where the

prisoner is confined. A 28 U.S.C. § 2255 petition attacks the legality of

detention, and must be filed in the district that imposed the sentence.’”        Haugh v.

Booker , 210 F.3d 1147, 1149 (10th Cir.2000) (quoting            Bradshaw v. Story , 86

F.3d 164, 166 (10th Cir.1996)). Section 2241 “is not an additional, alternative, or

supplemental remedy to 28 U.S.C. § 2255.”           Bradshaw , 86 F.3d at 166. Only if

the petitioner shows that § 2255 is “inadequate or ineffective” to challenge the

validity of a judgment or sentence may a prisoner petition for such a remedy

under 28 U.S.C. § 2241.     Id. “Failure to obtain relief under § 2255 does not

establish that the remedy so provided is either inadequate or ineffective.”        Id.

(quotation omitted).

       The petitioner has not established the inadequacy or ineffectiveness of 28
U.S.C. § 2255.

      Accordingly, the order of the district court is   AFFIRMED . The mandate

shall issue forthwith.

                                          Entered for the Court

                                          Per Curiam